COURT OF APPEALS OF VIRGINIA


              Present: Judges Frank, Huff and Senior Judge Haley
UNPUBLISHED



              LOUDOUN COUNTY PUBLIC SCHOOLS AND
               PMA MANAGEMENT CORPORATION
                                                                              MEMORANDUM OPINION*
              v.     Record No. 1341-14-4                                         PER CURIAM
                                                                                NOVEMBER 25, 2014
              LAURIE A. JACKSON


                           FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (J. David Griffin; Winchester Law Group, P.C., on brief), for
                               appellants.

                               (Peter M. Sweeny, on brief), for appellee.


                     Loudoun County Public Schools and PMA Management Corporation (collectively

              “employer”) appeal from a June 30, 2014 decision of the Workers’ Compensation Commission

              reversing a deputy commission’s opinion finding Laurie A. Jackson (“claimant”) failed to prove

              specific medical expenses, including mileage, were causally related to her compensable injury

              and medically necessary.

                     On appeal, employer contends the commission erred by reversing the deputy

              commissioner’s “determinations that massage therapy, acupuncture and associated claims were

              medically necessary, reasonable, or causally related to the accident.” Upon reviewing the record

              and the parties’ briefs, we conclude that this appeal is without merit. Accordingly, we

              summarily affirm the commission’s decision. Rule 5A:27. We affirm for the reasons stated by

              the commission in its final opinion. See Jackson v. Loudoun Cnty. Schs., JCN VA00000232627

              (June 30, 2014). We dispense with oral argument and summarily affirm because the facts and

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                             -2-